Jenkins, J.
1. Documents introduced in evidence on the hearing before the trial judge must be incorporated in the bill of exceptions seeking to review his judgment, or attached thereto as exhibits, duly and properly identified, or be embraced in án approved brief of evidence and brought up as record. Civil Code (1910), §§ 6140, 6141; Anderson v. Anderson, 124 Ga. 147 (52 S. E. 161); Sayer v. Brown, 119 Ga. 539 (46 S. E. 649); Griffis v. Baxter, 119 Ga. 612 (46 S. E. 840); Eubank v. Eastman, 120 Ga. 1048 (48 S. E. 426).
2. “Where there is no brief of evidence at all, and documentary evidence is merely referred to in the bill of exceptions, this court can consider the same only so far as the contents of the documents are disclosed by the recitals in the bill of exceptions.” Hancock v. McNatt, 116 Ga. 297 (42 S. E. 525), and eases there cited.
3. The bill of exceptions in this case does not sufficiently show the character of the documentary evidence introduced on the trial below to enable this court to determine whether or not the judgment excepted to was erroneous.

Judgment affirmed.


Wade, G. J., and Lulce, J., concur.